Title: From George Washington to Major General Nathanael Greene, 3 June 1779
From: Washington, George
To: Greene, Nathanael


        
          Sir
          Hd Qrs Middlebrook 3 June 1779.
        
        I wish you to dispatch a messinger to Philadelphia with orders to bring up to Trenton fifteen or twenty boats, with as much expedition as the nature of the business will admit. At Trenton you will have them put in a state of the greatest readiness to be transported by land at the shortest notice.
        Head Quarters will move to day if possible. I am Sr &.
        
          G. W——
        
      